Exhibit 10.3

EXECUTION VERSION

CANADIAN AMENDMENT AND REAFFIRMATION AGREEMENT (this “Agreement”) dated as of
May 1, 2017, between CGC INC., a New Brunswick corporation (the “Canadian
Borrower”), and JPMORGAN CHASE BANK, N.A., as administrative agent under the
Fifth Amended and Restated Credit Agreement dated as of May 1, 2017, among USG
CORPORATION, a Delaware corporation (the “U.S. Borrower” and, together with the
Canadian Borrower, the “Borrowers”), the Lenders and Issuing Banks party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian administrative agent (in such capacity, the “Canadian Agent”), and Bank
of America, N.A. and Wells Fargo Bank, National Association, as co-syndication
agents (as amended, restated, supplemented or otherwise modified from time to
time, the “Restated Credit Agreement”).

WHEREAS the Borrowers have requested, and the Lenders (such term and each other
capitalized term used but not defined in these recitals having the meaning
assigned to such term in Section 1 hereof) and the Administrative Agent have
agreed, upon the terms and subject to the conditions set forth herein and in the
Fifth Amendment and Restatement Agreement dated as of the date hereof (the
“Restatement Agreement”), among the Borrowers, the other Loan Parties party
thereto, the Lenders and Issuing Banks party thereto, the Administrative Agent
and the Canadian Agent, that (a) the Canadian Pledge and Security Agreement
dated as of October 22, 2014 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Canadian Security Agreement”), among the
Canadian Borrower, the other grantors from time to time party thereto, and the
Administrative Agent, will be amended as provided herein, and (b) the Canadian
Borrower will reaffirm its obligations (including, without limitation, the grant
of a security interest in its Collateral) under the Existing Canadian Security
Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Restated Credit
Agreement (except as otherwise expressly set forth herein).

SECTION 2. Amendment of the Existing Canadian Security Agreement. Effective as
of the date hereof, the Existing Canadian Security Agreement shall be amended as
follows:

(i) Section 4.01(f) of the Existing Canadian Security Agreement is hereby
amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

“(f) Confirmation of Perfection Certificate. At the written request of the
Administrative Agent, but no more than once in any fiscal year, the Canadian
Borrower shall deliver to the Administrative Agent a certificate executed by a
Financial Officer of the Canadian Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate, or confirming that
there has been no change in such information, in each case since the date of the
Perfection Certificate or the date of the most recent certificate delivered
pursuant to this Section 4.01(f) and (ii) certifying that all initial PPSA
financing statements or other appropriate filings, recordings or registrations,
including all refilings, rerecordings, reregistrations and amendments to the
initial PPSA financing statements, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in the jurisdiction identified pursuant to Section 4.06 to the extent
necessary to protect and perfect the Security Interest as of the date of such
certificate. In connection with the delivery of any updates to the Perfection
Certificate in accordance with this Section 4.01(f) (but without limiting the
express requirements of this Agreement, including those under Sections 4.05,
4.06 and 7.02(b)), Exhibit A and Exhibit B hereto shall be deemed amended to
include such updated information.”

(ii) Section 4.01(g) of the Existing Canadian Security Agreement is hereby
amended by replacing each occurrence of the text “clauses (a) through (d), (f)
and (k)” in such Section with the text ““clauses (a) through (d), (f) and (j)”.

(iii) Section 8.13(a) of the Existing Canadian Security Agreement is hereby
amended by replacing each occurrence of the text “103%” in such Section with the
text “102%”.

SECTION 3. Reaffirmation.

(a) The Canadian Borrower hereby consents to this Agreement and the transactions
contemplated hereby and hereby confirms its pledges, grants of security
interests and other agreements under the Existing Canadian Security Agreement
(as amended hereby) and agrees that, notwithstanding the effectiveness of this
Agreement and the consummation of the transactions contemplated hereby and by
the Restatement Agreement (including, without limitation, the amendment and
restatement of the Existing Credit Agreement), such pledges, grants of security
interests and other agreements of the Canadian Borrower shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties
under the Restated Credit Agreement. The Canadian Borrower further agrees to
take any action that may be required under any applicable law or that is
reasonably requested by the Administrative Agent to ensure compliance by the
Canadian Borrower with

 

2



--------------------------------------------------------------------------------

Section 5.10 of the Restated Credit Agreement and hereby reaffirms its
obligations under each similar provision of the Existing Canadian Security
Agreement, as amended hereby.

(b) The Canadian Borrower hereby confirms and agrees that all Canadian Secured
Obligations have constituted and continue to constitute Secured Obligations as
defined by and for all purposes of the Existing Canadian Security Agreement, as
amended hereby.

SECTION 4. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective (a) when copies hereof that, when taken together, bear the signatures
of the Canadian Borrower and the Administrative Agent shall have been received
by the Administrative Agent and (b) the conditions specified in Section 5 of the
Restatement Agreement (other than the condition specified in Section 5(a)(ii) of
the Restatement Agreement) shall have been satisfied. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by each of the parties hereto. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of an original executed
counterpart of this Agreement.

SECTION 5. References to Documents. On and after the date hereof, any reference
in the Existing Canadian Security Agreement, as amended hereby, to (a) the
Existing Credit Agreement shall mean the Restated Credit Agreement, and (b) the
Existing Canadian Security Agreement shall mean the Existing Canadian Security
Agreement as amended hereby.

SECTION 6. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement.

SECTION 7. Applicable Law; Waiver of Jury Trial. EACH PARTY HERETO HEREBY AGREES
AS SET FORTH IN SECTIONS 8.19 AND 8.20 OF THE EXISTING CANADIAN SECURITY
AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CGC INC. By:  

/s/ Gregory D. Salah

  Name:  

Gregory D. Salah

  Title:  

President

By:  

/s/ Kenneth R. Banas

  Name:   Kenneth R. Banas   Title:   Vice President, Finance

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

/s/ Peter S. Predun

  Name:  

Peter S. Predun

  Title:  

Executive Director

[Signature Page to the Canadian Amendment and Reaffirmation Agreement]